DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Previous objections to the title, the abstract and drawings have been overcome in view of applicant's amendments/remarks and are hereby withdrawn. 
Claims 3-7, 9-10 and 12-14 are now pending.	

Response to Arguments/Remarks
Applicant's arguments filed on 9/12/2022 with respect to claim 12 have been considered but are moot in view of the new ground(s) of rejection herein below, necessitated by the amendment. To the extent that the current arguments apply, each will be addressed below.
Applicant's argument:
‘the cited references, taken individually or in combination, fail to disclose or suggest the features of amended independent claim 12, particularly with respect to the features of "selecting and outputting, by the first image processing unit, an image processing parameter to be used for image processing from the first parameter group and the second parameter group" and "creating the image output signal by processing the image input signal includes performing image processing by the image processing parameter",
By way of illustration, without limiting the scope of the claims, the VSP 20 and the MW 10 ….’. 

Examiner's response: 
Instead of defining specific devices, each of claims 12-14 uses the term “first image processing unit” and “second image processing unit”. Please note that in computer-based image processing, each software module, combined with processor, storage devices etc., defines an image processing unit. In the Bernal reference (Figs. 1-2&5), there are software module(s) containing instructions for generating a set of histograms, for selecting a candidate histogram based on a similarity metric, for localizing an object, etc. Each of these software modules or a combination thereof defines an image processing unit and can be named first processing unit, second processing unit, etc..   
The Examiner understands that the instant application is directed to selecting between the VSP 20 and the MW 10 that are used to process an image. However, the term “image processing unit” has a meaning in the art broader than that recited in the specification. Although claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In view of this reasonable interpretation of the claims and the prior art, the Examiner respectfully submits that the rejections set forth below are proper. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:    
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-7, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bernal et al. (hereafter referred to as “Bernal”, US 2015/0131851).

Regarding claim 12, Bernal discloses an image processing method by an image processing device (Figs. 1&2) that receives an image input signal including one or more image frames as an input and outputs an image output signal as an output, the image processing method comprising: 
extracting image characteristic data from the image input signal (Fig. 5, pg. [0046], [0054]. generating a set of histograms like the one shown in Fig. 5); 
creating a first parameter group for performing image processing from the image characteristic data (Fig. 5, pg. [0046] and [0054]. “a set of candidate histogram representations” are generated, one of candidate histogram representations defines a first parameter group); 
creating the image output signal by processing the image input signal (Fig. 2, unit 116, object localization); 
creating a second parameter group for performing image processing from the image characteristic data (Fig. 5, pg. [0046] and [0054]. Another of the “candidate histogram representations” defines a second parameter group); and 
selecting and outputting an image processing parameter to be used for image processing from the first parameter group and the second parameter group (pg. [0054], selecting a candidate histogram based on a similarity metric between the candidate histogram representations and a target color histogram representation), 
wherein creating the image output signal by processing the image input signal includes performing image processing Fig. 2, object localization unit 116 receives input from object characterization unit 114). 
Bernal does not expressly group these functional steps into two groups and name them first processing unit and second processing unit. However, it is just a matter of design choice to group various functions together and give each a name (please refer to the “Response to Arguments/Remarks” section). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to yield the invention as described in claim 12 from the teachings of Bernal.

Regarding claim 3, Bernal discloses the image processing method according to claim 12, but fails to expressly disclose wherein the second parameter group is selected when the number of errors occurring in each of the first parameter group and the second parameter group is the same.
However, as stated in Bernal (pg. [0054]), the operation of “maximizing a similarity metric (e.g. Bhattacharyya Coefficient)” is performed “iteratively”. It is well known and common practice for an iterative operation to stop when certain parameter/error ceases to change/increase. The stabilized value(s) will then be the final value(s). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 3 from the teachings of Bernal.

Regarding claim 4, Bernal discloses the image processing method according to claim 12, wherein a value of the image characteristic data is selected from among the first parameter group and the second parameter group (pg. [0054], “Bhattacharyya Coefficient”, by definition, is a measure of the amount of overlap between two statistical populations) 
Bernal is silent on comparing the Bhattacharyya coefficient with a predetermined threshold value.
However, as stated in Bernal (pg. [0054]), the operation of “maximizing a similarity metric (e.g. Bhattacharyya Coefficient)” is performed “iteratively”. It is well known and common practice in an iterative operation to set threshold value so as to avoid the situation of endless iteration. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 4 from the teachings of Bernal.

Regarding claim 5, Bernal discloses the image processing device of Claim 4, wherein the value is calculated based on at least color, brightness, and contrast indicated in the image characteristic data (pg. [0046]-[0047], color histogram, LBP histogram).

Regarding claim 6, Bernal discloses the image processing method according to claim 12, wherein the image processing parameter is selected among the first parameter group and the second parameter group, according to a position of the image input signal when a first image frame of the one or more image frames is divided into a plurality of regions (e.g., Fig. 4E, pg. [0054], The determination of one candidate histogram representation is according to the location of the object/vehicle).

Regarding claim 7, Bernal discloses the image processing method according to claim 12, wherein one of the first parameter group and the second parameter group is selected according to a motion object detected between two image frames of the one or more image frames (e.g., Fig. 4E, pg. [0046], “color features of the kernel 146 associated with the detected object 140 are used to represent an object in motion”).

Claim 14 has been analyzed and is rejected for the same reasons as outlined above in the rejection of claim 12.

Claims 9-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bernal (US 2015/0131851), and in view of Wegener (US 2008/0103710).  

Regarding claims 13, 9 and 10, please refer to analysis of claim 12. The only difference between claim 13 and claim 12 is the compression and decompression of the first and second parameter group. Bernal does not expressly disclose compression and decompression of the first and second parameter group.
However, data compression is well known and common practice in the art for the benefit of efficient use of resources such as storage and for transferring data (see for example Wegener, pg. [0002]).  
Depending on application, using lossless compression (claim 9) or lossy compression, and using look-up table(s) (claim 10) are all well-known techniques, as for example shown in Wegener (pg. [0058]).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the well-known compression techniques as for example shown in Wegener into Bernal to yield the invention as described in claims 13 and 9-10. This combination (modification) could be made using known methods with no changes to the operating principles of either reference to produce the predictable results of efficient use of resources such as storage and for transferring data (Wegener, pg. [0002]).
Examiner’s note
Applicant is encouraged to schedule a telephone interview with the Examiner to discuss any issues related to the claimed invention and the references cited in the current/previous Office Action(s). The Examiner can be reaches at (571)270-5363 (email: Li.Liu2@USPTO.GOV).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI LIU/Primary Examiner, Art Unit 2666